DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/22 has been entered.
3.	The following is a non-final office action is a response to communications received on 04/11/22. Claims 1-8 and 22-26 are currently pending and will be addressed below.

Response to Arguments
4.	Applicant’s arguments filed 04/11/22 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
5.  Claims 21 and 22 were previously indicated allowable however upon further search and consideration, new art was found, Stanford (U.S. Publication No. 20050283228), which appears to read on the claim limitations regarding the thinner center and wider end portions. 

Comments
6.	It is noted that claims 1-8 and 22-26 are recited as a “system” which does not clearly set forth which statutory category the invention belongs. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of figures 7A-7C for example  “each of the plurality of longitudinally- extending links comprising a thinner center portion and wider end portions” as stated in claim 1. The figures in 7A-7C appear to be screenshots of computer renderings which are too dark and difficult to understand.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
8.	Claim 1 objected to because of the following informalities:  
Claim 1, line 7, “wider end portions” should read “a plurality of wider end portions”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Publication No. 20170281344) in view of Dolla (U.S. Patent No. 8652602) further in view of Stanford (U.S. Publication No. 20050283228). 
Regarding Claim 1, Costello discloses a system for delivering a prosthetic heart valve within a native valve annulus of a patient (paragraph [0023] lines 1-4), comprising: an introducer sheath (Figure 1 #102) comprising an insertion body and a hub (Figure 1 #104), the insertion body comprising an outer elastic layer (paragraph [0026] lines 10-12), an inner lining layer (Figure 2AA #214), and a stent-like frame  (Figure 2AA #212) between the inner and outer layers, and a delivery catheter (Figure 3 #350) configured to be advanced through a patient internal vessel; and an (paragraph [0023] lines 1-4) secured to the delivery catheter; wherein the introducer sheath is configured to slidingly receive the delivery catheter with implant thereon and to radially expand and lengthen locally responsive to the delivery catheter with implant thereon being slidingly advanced through the introducer sheath (paragraph [0028] lines 7-22). 
However Costello is does not provide particular details as to the stent that can be included in its delivery catheter. Costello discloses that stent structures that can be delivered percutaneously using a catheter-based delivery system [0004]. Costello does not disclose the stent-like frame comprising a plurality of ring-like elements and a plurality of  longitudinally-extending links, each ring-like element comprising a plurality of circumferentially-extending links alternating with a plurality of nodes, a longitudinally-extending link of the plurality of longitudinally-extending links extending between two nodes of two adjacent ring-like elements, and a node of a portion of the stent-like frame in an expanded state being rotated relative to the node of the portion in an unexpanded state to locally radially expand the stent-like frame responsive to local surface lengthening of the stent-like frame furthermore Costello does not disclose each of the plurality of longitudinally- extending links comprising a thinner center portion and wider end portions. 
	Dolla teaches rotational expansion auxetic structures where the stent-like frame capable of being delivered via a catheter comprising a plurality of ring-like elements (Figure 17A ring like elements) and a plurality of longitudinally-extending links, each ring-like element comprising a plurality of circumferentially-extending links alternating with a plurality of nodes, a longitudinally-extending link of the plurality of longitudinally-extending links extending between two nodes of two adjacent ring-like elements (See figure below), and a node of a portion of the stent-like frame in an expanded state being rotated relative to the node of the portion in an unexpanded state to locally radially expand the stent-like frame responsive to local surface lengthening of the stent-like frame (Column 5, lines 12-13).

    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

Additionally, Stanford teaches an expandable stent wherein the plurality of longitudinally- extending links comprising a thinner center portion and wider end portions (Paragraph [0006] lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to deploy a stent-like frame comprising a plurality of ring-like elements and a plurality of  longitudinally-extending links, each ring-like element comprising a plurality of circumferentially-extending links alternating with a plurality of nodes, a longitudinally-extending link of the plurality of longitudinally-extending links extending between two nodes of two adjacent ring-like elements, and a node of a portion of the stent-like frame in an expanded state being rotated relative to the node of the portion in an unexpanded state to locally radially expand the stent-like frame responsive to local surface lengthening of the stent-like frame in order to have the stent compressed and inserted into an artery and then allowed to expand to open and support a partially clogged artery (Column 7 lines 24-26) and furthermore in view of Stanford to have the stent include the plurality of longitudinally- extending links comprising a thinner center portion and wider end portions in order to resist twisting and wrapping (Paragraph [0006] lines 13-22).
Regarding Claim 2, Costello does not disclose wherein while the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state. 
Dolla teaches wherein while the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have in the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 3, Costello does not disclose wherein the node is rotated between 30 degrees to 90 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
	Dolla teaches wherein the node is rotated between 30 degrees to 90 degrees (as can be seen in figure 17A the nodes are rotated between 30 and 90 degrees) while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the node rotated between 30 degrees to 90 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state in order to the stent compressed to be inserted into an artery (Column 7 lines 24-26).
Regarding Claim 4, Costello does not disclose wherein the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 5, Costello does not disclose wherein the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 6, Costello does not disclose wherein the node is rotated between 30 degrees to 60 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state.
Dolla teaches wherein the node is rotated between 30 degrees to 60 degrees (as can be seen in figure 17A the nodes are rotated between 30 and 60 degrees) while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the node rotated between 30 degrees to 60 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state in order to the stent compressed to be inserted into an artery (Column 7 lines 24-26).
Regarding Claim 7, Costello does not disclose, wherein the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 8, Costello does not disclose, wherein the stent-like frame comprises the same overall linear length while the portion of the stent-like frame is in the expanded state and the unexpanded state. 
Dolla teaches wherein the stent-like frame comprises the same overall linear length while the portion of the stent-like frame is in the expanded state and the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the stent-like frame comprises the same overall linear length while the portion of the stent-like frame is in the expanded state and the unexpanded state.in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 22, Costello in view of Dolla do not disclose wherein each of the plurality of circumferentially-extending links comprises thinner center portions and wider end portions.
Stanford teaches an expandable stent wherein the plurality of circumferentially-extending links comprising a thinner center portion and wider end portions (Paragraph [0006] lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have the plurality of circumferentially-extending links comprising a thinner center portion and wider end portions to resist twisting and wrapping (Paragraph [0006] lines 13-22).
Regarding Claim 25, Costello does not disclose wherein two circumferentially-extending link ends are secured to opposing sides of each node.
Dolla teaches wherein two circumferentially-extending link ends are secured to opposing sides of each node (see figure below).

    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have two circumferentially-extending link ends secured to opposing sides of each node in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 26, Costello does not disclose wherein two longitudinally-extending link ends are secured to opposing sides of each node.
Dolla teaches wherein two longitudinally-extending link ends are secured to opposing sides of each node (see figure below).

    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford to have two longitudinally-extending link ends secured to opposing sides of each node to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
11.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Publication No. 20170281344) in view of Dolla (U.S. Patent No. 8652602) further in view of Stanford (U.S. Publication No. 20050283228) and Hariton et al. (U.S. Publication No. 20180271654).
Regarding Claim 23, Costello et al. do not disclose wherein each of the plurality of nodes comprises an internal cutout.
Hariton teaches a prosthetic valve with axially-sliding frames wherein each of the plurality of nodes comprises an internal cutout (see figure below).

    PNG
    media_image2.png
    582
    562
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford and Hariton each of the plurality of nodes comprises an internal cutout to provide a coupling point for the links (Paragraph [0093]).
Regarding Claim 24, Costello et al. do not disclose wherein the internal cutout comprises a circular cutout.
Hariton teaches wherein the internal cutout comprises a circular cutout (see figure below).

    PNG
    media_image2.png
    582
    562
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Stanford and Hariton to have the internal cutout comprises a circular cutout to provide a coupling point for the links (Paragraph [0093]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774